IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-31028
                          Summary Calendar
                         __________________


SIDNEY MARTS,

                                      Plaintiff-Appellant,

versus

CHARLES C. FOTI JR., Sheriff;
UNIDENTIFIED PARTY,

                                      Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 95-CV-1535
                       - - - - - - - - - -
                        February 22, 1996

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Sidney Marts appeals the district court's 28 U.S.C.

§ 1915(d) dismissal of his 42 U.S.C. § 1983 action, in which he

alleges that prison officials of the Orleans Parish prison system

(OPP) denied him meaningful access to the courts by not providing

him with an adequate law library.   Marts also contends, for the

first time on appeal, that the defendants do not provide adequate

writing materials to inmate litigants and do not provide inmates


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-31028
                               -2-

with copies of pleadings for inmate use.   To the extent that

these allegations comprise new claims of denial of access to the

courts, this court need not consider them.    See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   We have examined the

record and determine that the district court did not abuse its

discretion in dismissing the case as frivolous.   Appellant did

not allege any facts that indicate that he was prejudiced by the

alleged lack of access to the courts.    See Eason v. Thaler, ___

F.3d ___ (5th Cir. Jan. 17, 1996, No. 95-10316) 1996 WL 15541 at

*6.

      AFFIRMED.